This case was tried before the court without a jury. Judgment was rendered for the plaintiff. No request for findings of fact and of law was filed as required by Circuit Court Rule No. 45. No findings were filed. There is nothing before this court for review. Alexander Co. v. Griggs, 240 Mich. 71; Evangelist v.Falzerano, 241 Mich. 62; Wormley v. Grand Rapids Trust Co.,232 Mich. 680.
The judgment is affirmed, with costs to the plaintiff.
NORTH, FELLOWS, WIEST, CLARK, and SHARPE, JJ., concurred.
Chief Justice FLANNIGAN and the late Justice BIRD took no part in this decision. *Page 57